department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-303-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel northern california district cc wr nca sf attn michelle d korbas from anne o’connell devereaux assistant to the branch chief cc intl br3 subject this field_service_advice responds to your memorandum dated date as supplemented on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-303-00 taxpayer sub issue whether the surcharge imposed on the amount of danish corporate_income_tax liability paid_by sub under the traditional_method was a creditable tax for the years in issue under sec_901 conclusion the surcharge imposed on the corporate_income_tax liability paid_by sub under denmark’s traditional_method was not creditable under sec_901 for the years in issue because the surcharge is a similar obligation to interest and payment of such surcharge is not compulsory facts taxpayer is a u s software company with worldwide operations during taxable years ending in through taxpayer’s wholly owned sub incorporated in denmark paid corporate_income_tax to denmark pursuant to the traditional_method for taxable years ending in and taxpayer claimed indirect foreign tax_credits under sec_902 and sec_960 on its united_states income_tax return for those taxes paid_by sub to denmark companies incorporated in denmark after date are required to pay their danish corporate_income_tax under the on-account method however certain corporations incorporated prior to date may choose between the traditional_method and the on-account method of paying their danish corporate_income_tax liability in denmark the corporate_income_tax rate i sec_34 of taxable_income under the traditional_method corporations with tax years ending after march 31st through our conclusion herein is based upon an unofficial translation of a portion of the danish tax law in question and widely published summaries describing the methods of paying tax under danish law the conclusion in this ruling is premised on the accuracy of that translation and those publications to be eligible for the traditional_method the share capital of the corporation must exceed big_number dkk and from date the annual taxable_income of the corporation cannot exceed dkk big_number tl-n-303-00 december 31st are required to pay danish corporate_income_tax in november of the first full calendar_year following the end of the tax_year and corporations with tax years ending on or after january 1st through march 31st are required to pay such tax in the first november following the end of the tax_year on the applicable due_date taxpayers are required to pay their tax_liability plus a surcharge of on any portion of the tax_liability that remained unpaid in november preceding the due_date for example for taxpayer’s calendar tax_year it must pay its tax_liability and surcharge calculated based on the unpaid tax_liability as of november of in november of a company that is eligible to pay taxes according to the traditional_method can elect to switch to the on-account tax payment method once elected the taxpayer must continue to pay taxes under the on-account method and may not revert to the traditional_method under the on-account method corporations are required to make two estimated income_tax payments equal in the aggregate to one-half of the company’s average yearly tax_liability for the last three years taxpayers must make the first payment in march of its tax_year except for tax years that end during march in which case taxpayers must make the first payment in the preceding march the second payment must be made in november following the first payment late payments are subject_to interest imposed at a rate of per month under the on-account method taxpayers can in addition to their required on-account payments voluntarily prepay a portion or all of their tax_liability taxpayers are subject_to a surcharge of on any portion of the tax_liability that remains unpaid after the second on-account payment due in november the remaining tax_liability and the surcharge are due in november following the second on-account payment for example for taxpayer’s calendar tax_year taxpayer must make its first on- account payment during march of its second on-account payment during november of and any remaining tax payment in addition to the surcharge calculated based on the unpaid tax_liability as of november of by november of all corporate taxpayers whether they use the traditional_method or the on-account method of paying their tax are subject_to interest in the amount of per month on any_tax liability that remains unpaid after the final november tax payment_date law and analysis under sec_902 a domestic_corporation is treated as having paid foreign_income_taxes actually paid_by a foreign_corporation from which it receives dividends if the_domestic_corporation owns at least percent of the foreign corporation’s voting_stock sec_960 similarly provides for indirect foreign tax_credits in connection with subpart_f inclusions deemed paid taxes are creditable under sec_902 tl-n-303-00 and only if they meet the requirements of sec_901 of the code which generally allows a credit for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states i penalty fine interest or similar obligation a foreign levy is an income_tax if and only if it is a tax and if the predominant character of that tax is that of an income_tax in the u s sense biddle v commissioner 302_us_572 sec_1_901-2 ii a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes sec_1_901-2 a penalty fine interest or similar obligation is not a tax id we interpret these words by reference to the meaning attributed to them under u s income_tax principles a penalty is a charge imposed for misconduct or failure to comply with certain requirements of the tax law see sec_6651 sec_6662 sec_6673 a fine is synonymous with a penalty see sec_162 sub’s election to pay its danish tax_liability under the traditional_method resulted in the imposition of an surcharge on its entire tax_liability the obligation to pay the surcharge under the traditional_method was not a consequence of misconduct or noncompliance sub’s liability for the surcharge arose even though it was in full compliance with the requirements of danish tax law accordingly the surcharge is not a penalty or a fine interest is defined as compensation_for the use or forbearance of money 308_us_488 sub elected to pay its danish corporate_income_tax under the traditional_method and thereby voluntarily incurred an additional_charge of on its tax_liability by choosing the traditional_method sub gained the use or forbearance of money it otherwise would have been required to pay at an earlier date under the on-account method sub was able to defer payment of that portion of its tax_liability for several months in exchange for agreeing to pay an additional_charge of on those deferred amounts the surcharge may differ from what is typically understood by the term_interest in some respects the surcharge is not based on the time_value_of_money since the amount of the surcharge is not associated with the passage of time taxpayers’ liability for the surcharge becomes fixed months prior to the final due_date and the surcharge is based on the amount of tax_liability remaining unpaid at that time a taxpayer that elects to use the traditional_method has several months before any amount of tax_liability is due regardless of whether the taxpayer pays or does not pay its tax_liability between that date and the final due_date the amount of the surcharge remains the same however the danish government’s adoption of an administratively convenient method of calculating this tl-n-303-00 interest-like charge by imposing a fixed percentage surcharge does not affect the fact that the surcharge remains in the most basic sense a payment for the use or forbearance of money accordingly the surcharge is an obligation similar to interest and therefore not a tax sec_1_901-2 taxpayer is not entitled to a foreign_tax_credit under sec_901 for any portion of the surcharge paid_by sub under the traditional_method for the years in issue ii compulsory payment a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes sec_1_901-2 sec_1_901-2 provides that a payment is not compulsory and thus not an amount of tax paid to the extent that the amount_paid exceeds the amount of liability under foreign law for tax whether a foreign levy requires a compulsory payment pursuant to a foreign country’s authority to levy taxes is determined under principles of u s law and not under principles of law of the foreign_country id an amount_paid does not exceed the amount of foreign tax_liability if the amount_paid is determined by the taxpayer in a manner that is consistent with a reasonable interpretation and application of the substantive and procedural provisions of foreign law in such a way as to reduce over time the taxpayer’s reasonably expected liability under foreign law for tax id corporations that pay their tax pursuant to the traditional_method will be liable for an surcharge on the tax_liability that remains unpaid as of the november preceding taxpayer’s tax payment due_date however the surcharge is avoidable if the taxpayer voluntarily pays its tax_liability prior to that date sub elected denmark’s traditional_method of tax payment thereby deferring payment of its tax_liability and incurring the surcharge on its deferred liability by electing to use the traditional_method and incur a surcharge of on its tax_liability the taxpayer did not apply the substantive provisions of the danish law in such a way as to reduce its reasonably expected tax_liability therefore sub’s payment of the surcharge is not compulsory accordingly taxpayer is not entitled to a foreign_tax_credit under sec_901 for any portion of the surcharge payments made by sub under denmark’s traditional_method sec_1_901-2 provides that where foreign tax law includes options or elections whereby a taxpayer’s tax_liability may be shifted in whole or part to a different year or years the taxpayer’s use or failure to use such options or elections does not result in payment in excess of the taxpayer’s liability for foreign tax this provision is not applicable to the issue herein sub opted to defer payment of its tax_liability under the traditional_method and thereby incurred liability for the surcharge sub did not shift its tax_liability to a different year but incurred additional liability for the surcharge by altering the time of payment of its tax_liability accordingly by choosing to defer payment of its tax_liability and tl-n-303-00 incurring the avoidable surcharge taxpayer failed to take reasonable steps to reduce over time its liability under foreign law sec_1_901-2 provides that a taxpayer is not required to alter its form of doing business its business conduct or the form of any business transaction in order to reduce its liability under foreign law for tax under the facts of this case in order for sub to reduce its tax_liability it is not necessary for it to alter its form of doing business its business conduct or the form of its business transactions in order for sub to reduce its reasonably expected tax_liability as required under sec_1_901-2 it must avoid imposition of the surcharge by altering the timing by which it makes its corporate tax_payments to denmark thereby paying its liability in full prior to when its liability for the surcharge becomes fixed requiring sub to alter its method of paying its danish tax_liability in order to avoid the surcharge does not entail altering any of the three above enumerated categories in conclusion the surcharge imposed pursuant to denmark’s traditional_method of paying corporate_income_tax is not a creditable tax under sec_901 for the tax years in issue case development hazards and other considerations tl-n-303-00 please call if you have any further questions anne o’connell devereaux assistant to the branch chief cc intl br3
